DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of limitations in amended claim 1, last paragraph: “respective second ports that are each located off of the circuit board, each coupled to the processing system via a respective trace on the circuit board and a respective cable extending between that trace and that second port, and each cabled to a respective one of the plurality of computing devices via cabling that is located between the first top plane and the second bottom plane associated with that computing device, wherein each respective second port is located adjacent the computing device to which it is cabled and between the first top plane and the second bottom plane associated with that computing device, and wherein each respective second port is located on the switch system at a distance from the processing system that would prevent a trace on the circuit” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 08/06/2021 (pages 10-11), demonstrates that the combination of Mekad, Blair, Graves, and Ludwig does not suggest or teach a distance between a processing system and a second port (Remarks page 14, top paragraph) as needed in the claim. Claim 7, last paragraph and Claim 14, last paragraph 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20120262009 A1, US 20170310538 A1, US 9438970 B2, US 20120204577 A1, US 11055246 B2, and US 20210073151 A1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184